DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered. 
Response to Amendment
3.	The outstanding rejections of Claims 1-2, 4-9, 11-13, 27, 51, 54-55, and 63 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 1, 27, and 51 filed on February 12, 2021.	
Information Disclosure Statement
4.	The information disclosure statements submitted on January 19, 2021 and April 30, 2021 have been considered by the Examiner and made of record in the application file.
Specification
5.	The amendments to the specification regarding the title received on February 12, 2021.  These amendments to the title are accepted.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 9, 11-13, 27, 51, 55, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (EP # 2,675,081 A1), in view of Tanno et al. (U.S. Patent Application Publication # 2009/0215464 A1), and Xiong et al. (U.S. Patent Application Publication # 2018/0227958 A1).
Regarding claim 1, Jiang et al. teach a method for data transmission (Fig.1), comprising: 
notifying, by a terminal device, attribute information of uplink data to be sent by the terminal device to a network device through a scheduling request (Fig.1 @ 1; Fig.7 @ 21), comprising: 
receiving, by the terminal device, indication information sent by the network device, the indication information indicating an uplink grant for the uplink data to be sent (Fig.1 @ 2); and
sending, by the terminal device, the uplink data to be sent according to the uplink grant (Fig.1 @ 3); 
wherein the attribute information (read as configuration information) of the uplink data to be sent comprises at least one of: 
data stream information corresponding to the uplink data to be sent (read as configuration information (Paragraph [0020]); For example, “The configuration information may include the format to be used for sending the scheduling request, and the indication value to be used for indicating the buffered uplink data to be sent.”(Paragraph [0020]) Also, “the base station may allocate to the user equipment the uplink ”(Paragraph [0026])), 
bearer information corresponding to the uplink data to be sent, or 
Quality of Service (QoS) level information of the uplink data to be sent.
However, Jiang et al. fail to explicitly teach notifying, by the terminal device, the attribute information of the uplink data to be sent to the network device through a resource occupied by the scheduling request, 
wherein the resource occupied by the scheduling request and configured to notify the attribute information of the uplink data to be sent to the network device comprises at least one of a time-domain resource or a frequency-domain resource;
Tanno et al. teach a method for notifying, by the terminal device, the attribute information of the uplink data to be sent to the network device through a resource occupied by the scheduling request (read as control signaling for Uplink scheduling (Paragraph [0053]); For example, “the base station performs scheduling for the uplink based on the control signal for uplink scheduling from the user terminal. There are a queue ID, a data size, a transmission power of the user terminal (UE: user equipment) in the control signal for the uplink scheduling.”(Paragraph [0030]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a control signaling for uplink scheduling as taught by Tanno et al. with the UE 
However, Jiang et al. and Tanno et al. fail to explicitly teach wherein the resource occupied by the scheduling request and configured to notify the attribute information of the uplink data to be sent to the network device comprises at least one of a time-domain resource or a frequency-domain resource;
Xiong et al. teach a method wherein the resource occupied by the scheduling request and configured to notify the attribute information of the uplink data to be sent to the network device comprises at least one of a time-domain resource or a frequency-domain resource (read as resource request configured with a PRB index or CC index (Paragraph [0043]); For example “The SR message can include a resource request and modulation and coding scheme (MCS) for an uplink transmission (e.g., mission critical data) from the UE. For example, the SR message can include the resource request in the time and frequency domain, e.g., physical resource block (PRB) index or numbers within one band, or symbol/slot/subframe/frame index or CC index(s) used for the uplink transmission.”(Paragraph [0043]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a resource request with a PRB index/CC index for UL transmission as taught by Xiong et al. and the function for generating and transmitting a control signaling for uplink scheduling as taught by Tanno et al. with the UE as taught by Jiang et al. for the 
Regarding claim 27, Jiang et al. teach a data transmission method (Fig.1), comprising: 
acquiring, by a network device, attribute information of uplink data to be sent by a terminal device through a scheduling request sent by the terminal device (Fig.1 @ 1, Fig.4-6 @ 20), comprising: 
determining, by the network device, an uplink grant for the uplink data to be sent by the terminal device according to the attribute information of the uplink data to be sent by the terminal device (Fig(s).4-6 @ 30); and 
sending, by the network device, indication information to the terminal device, the indication information indicating the uplink grant for the uplink data to be sent (Fig.1 @ 4; Fig(s).4-6 @ 10); 
wherein the attribute information of the uplink data to be sent comprises at least one of: 
data stream information corresponding to the uplink data to be sent (Fig.1 @ 4),
bearer information corresponding to the uplink data to be sent, or 
Quality of Service (QoS) level information of the uplink data to be sent.  
However, Jiang et al. fail to explicitly teach acquiring, by the network device, the attribute information of the uplink data to be sent by the terminal device through a resource occupied by the scheduling request, wherein the resource occupied by the scheduling request and configured to notify the attribute information of the uplink data to 
Tanno et al. teach a method for acquiring, by the network device, the attribute information of the uplink data to be sent by the terminal device through a resource occupied by the scheduling request (read as control signaling for Uplink scheduling (Paragraph [0053]); For example, “the base station performs scheduling for the uplink based on the control signal for uplink scheduling from the user terminal. There are a queue ID, a data size, a transmission power of the user terminal (UE: user equipment) in the control signal for the uplink scheduling.”(Paragraph [0030]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a control signaling for uplink scheduling as taught by Tanno et al. to the Base Station as taught by Jiang et al. for the purpose of improving resource allocation among devices in a communication network.
However, Jiang et al. and Tanno et al. fail to explicitly teach wherein the resource occupied by the scheduling request and configured to notify the attribute information of the uplink data to be sent to the network device comprises at least one of a time-domain resource or a frequency-domain resource.
Xiong et al. teach a method wherein the resource occupied by the scheduling request and configured to notify the attribute information of the uplink data to be sent to the network device comprises at least one of a time-domain resource or a frequency-domain resource. (read as resource request configured with a PRB index or CC index The SR message can include a resource request and modulation and coding scheme (MCS) for an uplink transmission (e.g., mission critical data) from the UE. For example, the SR message can include the resource request in the time and frequency domain, e.g., physical resource block (PRB) index or numbers within one band, or symbol/slot/subframe/frame index or CC index(s) used for the uplink transmission.”(Paragraph [0043]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a resource request with a PRB index/CC index for UL transmission as taught by Xiong et al. and the function for generating and transmitting a control signaling for uplink scheduling as taught by Tanno et al. with the UE as taught by Jiang et al. for the 
Regarding claim 51, Jiang et al. teach a terminal device (read as UE (Fig.1)), comprising: 
a memory having stored instructions (read as memory (Paragraph [0089])); 
a processor (read as hardware (Paragraph [0089])) for executing the instructions to:
notify attribute information of uplink data to be sent by the terminal device to a network device through a scheduling request (Fig.1 @ 1; Fig.7 @ 21); 
6receive indication information sent by the network device, the indication information indicating an uplink grant for the uplink data to be sent (Fig.1 @ 2), and 
send the uplink data to be sent according to the uplink grant (Fig.1 @ 3); 
wherein the attribute information (read as configuration information) of the uplink data to be sent comprises at least one of: 
data stream information corresponding to the uplink data to be sent  (read as configuration information (Paragraph [0020]); For example, “The configuration information may include the format to be used for sending the scheduling request, and the indication value to be used for indicating the buffered uplink data to be sent.”(Paragraph [0020]) Also, “the base station may allocate to the user equipment the uplink ”(Paragraph [0026])), 
bearer information corresponding to the uplink data to be sent, or 
Quality of Service (QoS) level information of the uplink data to be sent, 
However, Jiang et al. fail to explicitly teach notify the attribute information of the uplink data to be sent to the network device through a resource occupied by the scheduling request,
wherein the resource occupied by the scheduling request and configured to notify the attribute information of the uplink data to be sent to the network device comprises at least one of a time-domain resource or a frequency-domain resource.
Tanno et al. teach a method notify the attribute information of the uplink data to be sent to the network device through a resource occupied by the scheduling request. (read as control signaling for Uplink scheduling (Paragraph [0053]); For example, “the base station performs scheduling for the uplink based on the control signal for uplink scheduling from the user terminal. There are a queue ID, a data size, a transmission power of the user terminal (UE: user equipment) in the control signal for the uplink scheduling.”(Paragraph [0030]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a control signaling for uplink scheduling as taught by Tanno et al. with the UE 
However, Jiang et al. and Tanno et al. fail to explicitly teach wherein the resource occupied by the scheduling request and configured to notify the attribute information of the uplink data to be sent to the network device comprises at least one of a time-domain resource or a frequency-domain resource.
Xiong et al. teach a method wherein the resource occupied by the scheduling request and configured to notify the attribute information of the uplink data to be sent to the network device comprises at least one of a time-domain resource or a frequency-domain resource. (read as resource request configured with a PRB index or CC index (Paragraph [0043]); For example “The SR message can include a resource request and modulation and coding scheme (MCS) for an uplink transmission (e.g., mission critical data) from the UE. For example, the SR message can include the resource request in the time and frequency domain, e.g., physical resource block (PRB) index or numbers within one band, or symbol/slot/subframe/frame index or CC index(s) used for the uplink transmission.”(Paragraph [0043]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a resource request with a PRB index/CC index for UL transmission as taught by Xiong et al. and the function for generating and transmitting a control signaling for uplink scheduling as taught by Tanno et al. with the UE as taught by Jiang et al. for the 
Regarding claim 2, and as applied to claim 1 above, Jiang et al., as modified by Tanno et al. and Xiong et al., teach wherein the scheduling request comprises an indication field, and the indication field indicates the attribute information of the uplink data to be sent (Fig.1 @ 1; Paragraph [0020]); and 
notifying, by the terminal device, the attribute information of the uplink data to be sent by the terminal device to the network device through the scheduling request (Fig.1 @ 1) comprises: 
notifying, by the terminal device, the attribute information of the uplink data to be sent to the network device through the indication field in the scheduling request. (Fig.1 @ 1; Paragraph [0020])
Regarding claims 5 and 55, and as applied to claims 1 and 51 above, Jiang et al., as modified by Tanno et al. and Xiong et al., teach a method and UE (Fig(s).1, 4-7; P.[0014], [0020], [0026]) wherein notifying, by the terminal device, the attribute 
determining the resource configured to send the scheduling request according to the attribute information of the uplink data to be sent and correspondences between attribute information of data and resources (Fig(s).2 @ 201); and
sending the scheduling request according to the determined resource. (Fig.1 @ 1; Fig.2 @ 202)
Regarding claim 9, and as applied to claim 1 above, Jiang et al., as modified by Tanno et al. and Xiong et al., teach a method wherein the scheduling request is physical-layer signaling. (read as “the base station may configure that the user equipment uses format (Format) 1, or format 1a, or format 1b, or format 2, or format 2a, or format 2b of the physical uplink control channel (Physical Uplink Control Channel, PUCCH) to send a scheduling request, …”(Paragraph [0018]))
Regarding claim 11, and as applied to claim 1 above, Jiang et al. teach a method, a system and an apparatus for scheduling UL data. (Fig(s).1, 4-7; Paragraph(s) [0002], [0014], [0020], [0026])
Xiong et al. teach an “SR message can include a resource request and modulation and coding scheme (MCS) for an uplink transmission (e.g., mission critical data) from the UE. For example, the SR message can include the resource request in the time and frequency domain, e.g., physical resource block (PRB) index or numbers within ”(Paragraph [0043])
However, Jiang et al. and Xiong et al. fail to explicitly teach wherein the uplink grant for the uplink data to be sent contains at least one of: 
a basic parameter set adopted to send the uplink data to be sent, 
a transport block size adopted to send the uplink data to be sent, 
a modulation and coding scheme adopted to send the uplink data to be sent,
maximum power for sending of the uplink data to be sent, a resource adopted to send the uplink data to be sent or a Hybrid Automatic Repeat reQuest (HARQ) process number corresponding to the uplink data to be sent.
Tanno et al. teach a method wherein the uplink grant for the uplink data to be sent contains at least one of: 
a basic parameter set adopted to send the uplink data to be sent, 
a transport block size adopted to send the uplink data to be sent, 
a modulation and coding scheme adopted to send the uplink data to be sent (Fig(s).2 and 10),
maximum power for sending of the uplink data to be sent, a resource adopted to send the uplink data to be sent or a Hybrid Automatic Repeat reQuest (HARQ) process number corresponding to the uplink data to be sent.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a resource request with a PRB index/CC index for UL transmission as taught by Xiong et al. and the function for generating and transmitting a control signaling for 
Regarding claim 12, and as applied to claim 1 above, Jiang et al. teach a method, a system and an apparatus for scheduling UL data. (Fig(s).1, 4-7; Paragraph(s) [0002], [0014], [0020], [0026])
Xiong et al. teach an “SR message can include a resource request and modulation and coding scheme (MCS) for an uplink transmission (e.g., mission critical data) from the UE. For example, the SR message can include the resource request in the time and frequency domain, e.g., physical resource block (PRB) index or numbers within one band, or symbol/slot/subframe/frame index or CC index(s) used for the uplink transmission.”(Paragraph [0043])
However, Jiang et al. and Xiong et al. fail to explicitly teach wherein the uplink grant for the uplink data to be sent comprises identification information, and 
the identification information is configured to index at least one of:
a basic parameter set adopted to send the uplink data to be sent, a transport block size adopted to send the uplink data to be sent, a modulation and coding scheme adopted to send the uplink data to be sent, a maximum power for sending of the uplink data to be 
Tanno et al. teach a method wherein the uplink grant for the uplink data to be sent comprises identification information (Fig(s).2 and 10), and 
the identification information is configured to index at least one of:
a basic parameter set adopted to send the uplink data to be sent, a transport block size adopted to send the uplink data to be sent, a modulation and coding scheme adopted to send the uplink data to be sent, a maximum power for sending of the uplink data to be sent, a resource adopted to send the uplink data to be sent or a Hybrid Automatic Repeat reQuest (HARQ) process number corresponding to the uplink data to be sent. (Fig(s).2 and 10)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a resource request with a PRB index/CC index for UL transmission as taught by Xiong et al. and the function for generating and transmitting a control signaling for uplink scheduling as taught by Tanno et al. with the UE as taught by Jiang et al. for the purpose of enhancing scheduling requests formatting by devices in a communication network.
Regarding claims 13 and 63, and as applied to claims 1 and 51 above, Jiang et al., as modified by Tanno et al. and Xiong et al., teach a method before notifying, by the 
receiving configuration information sent by the network device, the configuration information indicating one of at least one of attribute information of at least one service, the resource for sending the scheduling request, the target received power corresponding to the scheduling request or the basic parameter set (Fig.3 @ 201); or 
a mapping relationship between the attribute information of at least one service, the resource for sending the scheduling request, the target received power corresponding to the scheduling request and the basic parameter set.  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (EP # 2,675,081 A1), in view of Tanno et al. (U.S. Patent Application Publication # 2009/0215464 A1), Xiong et al. (U.S. Patent Application Publication # 2018/0227958 A1), and R1-070718 (“Preamble-Based Scheduling Request: Comparison with Other Solutions”, February 12-16, 2017).
Regarding claim 7, and as applied to claim 1 above, Jiang et al. teach a method, a system and an apparatus for scheduling UL data. (Fig(s).1, 4-7; Paragraph(s) [0002], [0014], [0020], [0026])
Tanno et al. teach techniques for “channel assignment in transmission of a control signal in an uplink and relates to channel configuration in a radio section.”(Fig(s).2 and 10; Paragraph [0001])
Xiong et al. teach an “SR message can include a resource request and modulation and coding scheme (MCS) for an uplink transmission (e.g., mission critical data) from the UE. For example, the SR ”(Paragraph [0043]) 
However, Jiang et al., Tanno et al., and Xiong et al. fail to explicitly teach wherein the scheduling request comprises a preamble.
The R1-070718 document teaches a method wherein the scheduling request comprises a preamble. (read as SR Preamble (Section 3.1, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ function for generating and a Preamble based Scheduling Request as taught by R1-070718 document, the function for generating and transmitting a resource request with a PRB index/CC index for UL transmission as taught by Xiong et al., and the function for generating and transmitting a control signaling for uplink scheduling as taught by Tanno et al. with the UE as taught by 
Regarding claim 8, and as applied to claim 7 above, Jiang et al. teach a method, a system and an apparatus for scheduling UL data. (Fig(s).1, 4-7; Paragraph(s) [0002], [0014], [0020], [0026])
Tanno et al. teach techniques for “channel assignment in transmission of a control signal in an uplink and relates to channel configuration in a radio section.”(Fig(s).2 and 10; Paragraph [0001])
Xiong et al. teach an “SR message can include a resource request and modulation and coding scheme (MCS) for an uplink transmission (e.g., mission critical data) from the UE. For example, the SR message can include the resource request in the time and frequency domain, e.g., physical resource block (PRB) index or numbers within one band, or symbol/slot/subframe/frame index or CC index(s) used for the uplink transmission.”(Paragraph [0043]) 
However, Jiang et al., Tanno et al., and Xiong et al. fail to explicitly teach wherein the scheduling request comprises the preamble and the indication field, 
the indication field indicating the attribute information of the uplink data to be sent.
The R1-070718 document teaches a method wherein the scheduling request comprises the preamble and the indication field (read as “the SR is made of a ”(Section 3.1.1, page 2)), 
the indication field indicating the attribute information of the uplink data to be sent. (read as WB  (Table 1, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ function for generating and a Preamble based Scheduling Request as taught by R1-070718 document, the function for generating and transmitting a resource request with a PRB index/CC index for UL transmission as taught by Xiong et al. and the function for generating and transmitting a control signaling for uplink scheduling as taught by Tanno et al. with the UE as taught by Jiang et al. for the purpose of enhancing scheduling requests formatting by devices in a communication network.

Response to Arguments
7.	Applicant's arguments with respect to claim(s) 1-2, 5, 7-9, 11-13, 27, 51, 55, and 63 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
8.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
May 7, 2021